DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment and response filed on 8/27/2021 have been received and entered into the case. Claims 1-17 and 20 have been canceled. Claims 18-19 and 21-32 are pending and have been considered on the merits. All arguments have been fully considered.

Withdrawn Rejections
Rejections under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, are withdrawn in view of applicant’s submitted copies of the deposits.
Rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are withdrawn in view of applicant’s amendments.
Rejections under pre-AIA  35 U.S.C. 102 are withdrawn in view of applicant’s amendments.
Rejections of Claim 20 under pre-AIA  35 U.S.C. 103(a) are withdrawn in view of applicant’s amendments – Claim 20 has been canceled.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 18 and 25-32 are rejected under 35 U.S.C. 103 as being unpatentable over Mercenier et al (US 2016/0303226 A1; 10/20/2016).
The instant claims recite a method of improving allergic asthma comprising: administering a composition comprising a Bifidobacterium lactis of an effective amount to a subject in need thereof, wherein the Bifidobacterium lactis is GKK2, deposited as CGMCC No. 15205 at China General microbiological Culture Collection Center.
Mercenier teaches a method comprising administering an effective amount of heat-treated Bifidobacterium lactis to subjects having allergies triggered by food, airborn or contact allergens for reducing their symptoms (para 0053, 0062, 0081), wherein symptoms include asthma (para 0041). B. lactis can be administered in a mixture with other compounds such as carriers (para 0088). B. lactis is administered as a nutritional dairy-based beverage in powder or liquid form (para 0031).
Although Mercenier does not teach the method wherein the B. lactis is B. lactis GKK2 CGMCC No. 15205 (claims 18 and 28-32). However, B. lactis of Mercenier does belong to the same genus and species as the claimed strain, and B. lactis of Mercenier improves allergic asthma in a subject in need thereof as claimed. Thus, the reference’s strain would nevertheless has rendered the claimed strain obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, in view of the clear, close relationship between the strains as 
In regard to claims 28-32, it is noted that “wherein” clauses do not recite any additional active method steps, but simply state a characterization or conclusion of the results of process step positively recited. Therefore, these “wherein” clauses are not considered to further limit the method defined by the claims and have not been given weight in construing the claims. See Texas Instruments, Inc. v. International Trade Comm., 988 F.2d 1165, 1171,26 USPQ2d 1018, 1023 (Fed Cir. 1993) ("A 'whereby' clause that merely states the result of the limitations in the claim adds nothing to the patentability or substance of the claim."). See also Minton v. National Assoc. of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003) ("A whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.").

Claims 19 and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Mercenier et al (US 2016/0303226 A1; 10/20/2016) as applied to claims 18 and 25-32 above, further in view of Lehtinen et al (CA 2969604 A1; 8/4/2016) and Othman et al (AMB Expr. 2017;7:215 1-14.).
Mercenier does not teach the claimed cfu/ml (claim 19) as well as the claimed preparation method (claims 21-24).
Lehtinen teaches a method comprising administering Bifidobacterium lactis (p.5 line 24) to a subject suffers from asthma (Abstract, p.25 line 33), wherein bifidobacteria are cultured at 37 ºC for from 24 to 48 h, the bacterial cells are harvested by centrifugation, and the obtained pellet is frozen at -70 ºC (p.14 line 5-9, p.15 line 7-8). In addition, Othman teaches a lactic acid 
Thus, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to prepare a Bifidobacterium lactis strain as claimed, since the claimed preparation method is well-known in the art for culturing Bifidobacterium lactis, as evidenced by Lehtinen and Othman. In addition, before the effective filing date of the claimed invention, it would have been obvious to optimize culturing parameters such as rotation speed and incubation time to achieve a desired bacterial growth (cfu/ml), since such parameters influence microbial growth during culturing, as evidenced by Lehtinen and Othman. Moreover, before the effective filing date of the claimed invention, one of ordinary skill in the art would have been motivated by the cited references and routine practice to prepare Bifidobacterium lactis as claimed with a reasonable expectation of success.

Response to Arguments
Applicant argues that the different strains of bacteria have distinct characters, regardless of whether those strains belong to the same species with some common characteristics. Strain BCRCl 7394 and strain GKK2 (the claimed strain with deposit CGMCC No. 15205) are both Bifidobacterium lactis. However, in the test of acid-tolerant, bile-tolerant and heat-tolerant, strain GKK2 is superior to strain BCRCl 7394. These unexpected results of Bifidobacterium lactis as 
These arguments are not found persuasive because B. lactis of Mercenier not only belong to the same genus and species as the claimed strain, B. lactis of Mercenier also improves allergic asthma in a subject in need thereof as claimed. Different strains of bacteria may have distinct characters, however, the administration of Mercenier’s B. lactis strain does improve allergic asthma in a subject in need thereof as claimed. Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to administer Mercenier’s B. lactis strain in a method of improving allergic asthma with a reasonable expectation of success. In addition, evidence relied upon should establish that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance. Evidence of unexpected properties may be in the form of a direct or indirect comparison of the claimed invention with the closest prior art which is commensurate in scope with the claims. In the instant case, there was no comparison of the claimed invention (B. lactis strain GKK2) with the closest prior art (B. lactis strain NCC 2818), and thereby lack of basis for judging the practical significance of data with regard to the disclosed unexpected results.

Applicant argues that claims 28-32 have been amended to positively recite the specific limitation, which is met by the subject, following administering Bifidobacterium lactis GKK2 to the subject.
These arguments are not found persuasive because amended claims 28-32 do not recite active method steps, instead, amended claims 28-32 recite outcomes of process step positively recited in claim 18, an administration of a B. lactis strain.

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN Y FAN whose telephone number is (571)270-3541.  The examiner can normally be reached on M-F 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Lynn Y Fan/
Primary Examiner, Art Unit 1651